Reed, J.,
delivered the opinion of the court.
This case is before the court on appeal from the action of the circuit court in sustaining a demurrer to appellant’s second amended declaration. The judge of that court in his order sustaining the demurrer gave as his reasons (1) that part of chapter 119, p. 125, Laws of 1908, indicated in said laws as additional contracts or combinations not allowed by law, is in violation of section 198 of the Constitution of this state, and it is necessary to allege in the declaration that acts complained of under the statute were done in pursuance of an agreement or conspiracy with some other person; (2) that the acts complained of in the declaration do not constitute separate instances of injury or damage in the meaning of section 5007, Code of 1906, as claimed by appellant.
1. It is true that there is an awkward arrangement of chapter 119, Laws of 1908. Upon a careful reading, it seems that the part of said chapter, under the subheading “Additional Contracts or Combinations Not Allowed by Law,” might appropriately have been included in another chapter or section of the laws. Although admitting that the arrangement of the statute might be criticised, yet this is not sufficient to justify the position that the law itself, which is wise, helpful to' the people of the state, and follows principles announced by the common law, is in violation of - section 198 of the Constitution of this state. That section provides that the legislature shall enact laws to prevent all trusts and combines and agreements inimical to the public welfare. There is nothing in that constitutional provision to prevent the legislature from enacting the law now under discussion.
2. Section 5007, Code of 1906, provides that, any person injured or damaged by a trust and combine may, *243in each, instance of such injury or damage, recover the sum of five hundred dollars, and all actual damages. Section 5004 provides a penalty for the violation of the provisions of chapter 145 of the Code of 1906, to be recovered by an action in the name of the state at the relation of the attorney-general or district attorney, the amount of the penalty to be not less than two hundred dollars, nor more than five thousand dollars, for every such offense, and the section provides that each day in which the guilty party shall continue to violate the chapter shall constitute a separate offense. There is no such definition of a separate offense in section 5007. It seems clear from a careful reading of the section that the injured party is given the right of action against the person violating the provisions of the chapter for all actual damages sustained, and, in addition thereto, that he can recover the sum of five hundred dollars. In the ease shown by the declaration, the appellant should have the right to recover all actual damages sustained by him, by reason of the alleged wrongful and unlawful acts of appellee, and, in» addition thereto, the sum of five hundred dollars provided for in section 5007. In other words the appellant should not be allowed to recover the sum of five hundred dollars for each day that appellee sold ice in the city of Moss Point at a price below the normal cost of production of ice in that city, and for each day that appellee sold ice in the city of Pascagoula for the price alleged. Appellant claims to have been damaged by reason of appellee’s alleged violation of the statute; and, if true, then that is the instance of injury or damage which he could recover for, and, being one injury or damage, he would only be permitted to recover the penalty of five hundred dollars once. It will be noticed that a proper provision has been' made in the chapter for the punishment of persons for violating the provisions of the laws against trusts and combines. However, appellant should be permitted to present his case to the jury.
*244For the acts performed in violation of the law appellant’s right to recover actual damages accrued, and he was also entitled to recover one penalty of five hundred dollars. He demanded in his declaration a penalty of five hundred dollars for each day appellee violated the law, and charged the law was violated a.number of days. While he is mistaken in his right to recover the penalty for each day, yet the declaration states sufficient facts to warrant the court in rendering a judgment by default for the amount for which appellee was liable under the penalty clause of the statute; that is, five hundred dollars. When an amount greater than the law permits to be recovered is asked for in a declaration, under the liberal rules of pleading in this state, a lesser and proper amount may be recovered. There can be no difficulty in directing the recovery for the one penalty to which the appellant was entitled, and in properly presenting to the jury the law applicable to this case.

Reversed and remanded.